COX, Judge
(concurring):
I join the scholarly opinions of Chief Judge Everett and Judge Sullivan. I write only to remind the Bench and Bar of the exception to the rule.
The holding that “knowledge,” as a mens rea concept, includes a guilty belief, does not exhaust its meaning. Circumstances sometimes cause a person to realize that what he plans to do may bring about a result which the law seeks to prevent. If he wilfully goes ahead with his plan, while deliberately refusing to find out about this, he is deemed at common law to have knowledge of what he would have known had he not made it a point not to know. Such conduct has been designated in various ways, such as a “wilful shutting of the eyes,” “deliberate ignorance,” “studied ignorance,” “purposely abstaining from all inquiry as to the facts," “avoidance of any endeavor to know,” “a conscious purpose to avoid learning the truth,” and “deliberately chose not to learn.” Whatever the particular form of expression, the intent is to make clear that, within the present context, the common law holds that one knew what he would have known if he had not deliberately avoided knowing.
R. Perkins and R. Boyce, Criminal Law 867-68 (3d ed. 1982) (footnotes omitted).